Judgment, Supreme Court, New York County (Jerome Hornblass, J.), rendered January 26, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 41/2 to 9 years, unanimously affirmed.
Defendant’s contention that the court erred in closing the courtroom during the testimony of the undercover officer is unpreserved since he failed to raise any of the arguments he now raises on appeal, and is, in any event, without merit (People v Lugo, 233 AD2d 197). The undercover officer’s testimony established that he expected to return to the specific area of defendant’s arrest in an undercover capacity, that he still had pending cases from prior arrests made in that area, that he reasonably feared for his safety if his identity were revealed, that he had received threats from drug dealers in the past, and that defendant and his codefendant, in previous arrests, had given addresses in the vicinity of the area where the instant arrest took place and had been previously arrested in that area (People v Abdul-Aziz, 216 AD2d 77, lv denied 86 NY2d 788). Concur—Milonas, J. P., Ellerin, Wallach and Nardelli, JJ.